LAW OFFICES OF NOLAN KLEIN, P.A.                                         ATTORNEYS & COUNSELORS
 5550 GLADES ROAD, SUITE 500
 BOCA RATON, FL 33431
 PH: (954) 745-0588

 www.nklegal.com

                                                                         HECTOR V. RAMIREZ, ESQ.
                                                                         ramirez@nklegal.com


                                             January 6, 2020

VIA ECF
Honorable Judge Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

        Re:        Mercer v. Island Motor Inn, Inc.
                   SDNY Case No.: 1:19-cv-09204-JMF

   Plaintiff’s Request for brief extension of certain deadlines to reasonably schedule mediation,
  allow the parties to discuss settlement and potentially reduce the parties’ legal fees & costs and
                            conserve resources of the Mediation Program.

Dear Judge Furman,

         We are attorneys for Plaintiff, Stacey Mercer, in the above-referenced matter. Plaintiff brings
this action under the Americans with Disabilities Act, and related New York State and City Human
Rights Laws, for alleged violations of 28 C.F.R. §36.302(e)(1) on the Defendant’s hotel website.
Plaintiff seeks a brief extension of time on certain deadlines in order to reduce/avoid further judicial
resources, mutual legal fees and costs and to account for conflicts.

        On January 2, 2019, while undersigned counsel was travelling on a family holiday vacation,
the Mediation Office for the Southern District Court of New York emailed the parties seeking to
schedule mediation between January 9-15, 2020. This only provided one week of notice to schedule
mediation on one of five business days. No mediator has been selected but the Mediation Office
indicated it would find one that is available. Thus, at this time, there is no assigned mediator and it is
unknown if any conflict exists or other grounds for objection. Undersigned counsel’s office is located
in South Florida and attendance at mediation will require personal/family arrangements and travel
arrangements. Furthermore, Plaintiff’s counsel has dispositive motion deadlines in other matters due
on January 14, 2020, which would be compromised by having to travel for this mediation prior to
January 15, 2020. Accordingly, Plaintiff respectfully requests a 15-day extension so that a mediator
can be selected and mediation can be scheduled with sufficient notice. Plaintiff has conferred with
Defense Counsel who indicated no objection to an extension of time to mediate.

        Extending the time to mediate will provide the parties additional time to attempt an amicable
resolution. The parties have discussed possible resolution and Plaintiff has conveyed a settlement
demand. If the parties are able to resolve the matter, their respective legal fees and costs will be reduced
and the resources of the Mediation Program can be applied elsewhere.
Letter to Hon. Jesse M. Furman
January 6, 2020
Page 2

        Lastly, as one of the goals of mediation is to avoid/reduce legal fees and costs, Plaintiff
respectfully requests an extension of time to amend the Complaint or respond to Defendant’s pending
Motion to Dismiss (standing and personal jurisdiction), filed December 10, 2019. In light of the
holidays, the Court sua sponte entered an Order directing Plaintiff to amend the Complaint or respond
to the Motion by this Friday, January 10, 2019. However, Plaintiff respectfully submits that such
further pleadings/briefing will lead to higher fees and costs that would likely adversely affect the
likelihood of settlement. Furthermore, briefing the Motion would not be finalized before mediation,
making a response moot if the case settles. Accordingly, Plaintiff requests that the deadline to amend
the Complaint or respond to the Motion to Dismiss be extended five days after mediation. Plaintiff has
conferred with Defendant on this requested relief, but Defendant objects to an extension beyond
January 10, 2020, regardless of whether mediation is rescheduled.

        Plaintiff respectfully submits that the requests herein will benefit and not prejudice the parties
or the Court.

                                                         Respectfully Submitted,

                                                         Law Offices of Nolan Klein, P.A.


                                                         By:    /s/ Hector V. Ramirez
                                                               HECTOR V. RAMIREZ, ESQ.


HVR/amd
cc: Anne Catherine Lahren, Esq. (pro hac vice pending) (via e-mail)



 Application GRANTED. The deadline to mediate is EXTENDED to January 30, 2020. Plaintiff shall
 an amended complaint or an opposition to Defendant's motion to dismiss no later than February 4,
 2020. The Clerk of Court is directed to terminate ECF No. 16. SO ORDERED.




                         January 7, 2020
